DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary Amendment filed on September 23, 2019 in which claims 1-10 are presented for examination.

Claim Objections
3.	Claim 5 is objected to because of the following informalities: 
Regarding claim 5 line 2 the number “4” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niihara et al. (JP 2014137743 A) in view of Tanaka et al. (US 2014/0357213) and further in view of Oba et al. (JP 20110594116 A).
 	In regard to claim 1, Niihara et al. discloses a vehicle guidance device  to be installed in a vehicle (in-vehicle device 10 mounted on a vehicle in [0020]) for providing path guidance to the vehicle, the device comprising:
 	a plurality of receivers that receives a ranging information signal via a ultrasonic-wave ranging sensor (external sensor 11) (see at least [0021]-[0022]), (see at least [0021], [0022]);
 	an information extractor that extracts, for each of the receivers, the path guidance information from the ranging information signal (see at least [0030], [0036]); and
 	a path guide that provides the path guidance on the basis of (see at least 0036]).
 	Niihara et al. does not explicitly disclose the ranging information signal including an ultrasonic-wave ranging signal on which path guidance information is superimposed and a path guide that provides the path guidance on the basis of a distance corresponding to the ultrasonic-wave ranging signal.
 	Tanaka et al., in the same field of endeavor, discloses the ranging information signal including an ultrasonic-wave ranging signal on which path guidance information is superimposed (see at least [0102], [0144], 0147]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Niihara et al. with the 
 	Oba et al. discloses performing path guidance based on route guidance information and a distance corresponding to a distance measurement signal (see at least [0023], [0024]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Niihara et al. and Tanaka et al. with the disclosure of Oba et al. in order to implement suitable driving operation of the vehicle to increase management efficiency of the vehicle. 

 	In regard to claim 5, Niihara et al. discloses wherein the path guidance information includes expected running-path information of the vehicle, and the path guide comprises an information presenter that presents, on the basis of the expected running-path information (see at least [0030]), a driver with information for guiding the vehicle along an expected running path corresponding to the expected running path information (see at least [0030]).

As to claims 9 and 10, they are method and process claims that recite substantially the same limitations as the corresponding device claim 1.   As such, claims 9 and 10 are rejected for substantially the same reasons given for the corresponding claim 1 above and are incorporated herein.

2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niihara et al. (JP 2014137743 A) in view of Tanaka et al. (US 2014/0357213 and Oba et al. (JP20110594116 A) as applied to claim 1 above and further in view of Jun-Hwan Jeong (KR 10-104055 ).
 	In regard to claims 2-4, the combination of Niihara et al., Tanaka et al. and Oba et al. meets the limitations of claim 1 but does not specifically disclose wherein
the path guidance information includes identification information for identifying a transmitter that has transmitted the ranging information signal, and the path guide calculates a position and an orientation of the vehicle from the identification information and location information of the receivers, to provide the path guidance; wherein the path guide acquires and stores, in advance, location information of the transmitter associated with the identification information to provide the path guidance on the basis of the location information of the transmitter; wherein upon entry of the vehicle into in a region in which the path guidance is provided, one or more of the receivers receive the location of the transmitter as the ranging information signal from the transmitter located in the region.
Jun-Hwan Jeong discloses the above limitations (see at least [0035]-[0041], [0043]-[0051]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Niihara et al., Tanaka et al. and Oba et al. with the transmitter identification feature of Jun-Hwan Jeong because such modification would provide richer and reliable information in order to properly determine an actual risk situation to thereby avoiding collision.
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niihara et al. (JP 2014137743 A) in view of Tanaka et al. (US 2014/0357213 and Oba et al. (JP20110594116 A) as applied to claim 5 above and further in view of Aiga et al. (JP 2010039870 A).
 	In regard to claim 6, the combination of Niihara et al., Tanaka et al. and Oba et al. meets the limitations of claim 5 but does not specifically disclose wherein the path guide comprises a steering control that calculates a difference between the expected running path and an actual running path of the vehicle, and when the difference between the expected running path and the actual running path is equal to or greater than a given value, controls a steering angle of a wheel of the vehicle to decrease the difference to below the given value.
 	 Aiga et al. discloses wherein the path guide comprises a steering control  (steering control unit 25) that calculates a difference between the expected running path and an actual running path of the vehicle, and when the difference between the expected running path and the actual running path is equal to or greater than a given value, controls a steering angle of a wheel of the vehicle to decrease the difference to below the given value (see at least [0018]-[0032] ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Niihara et al., Tanaka et al., and  Oba et al. with the features of Aiga et al. so that the deviation of the current position of the vehicle from the target route or the deviation of the current steering angle of the vehicle from the target steering angle is within a predetermined .

8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niihara et al. (JP 2014137743 A) in view of Tanaka et al. (US 2014/0357213 and Oba et al. (JP20110594116 A) as applied to claim 5 above and further in view of Otoshi et al. (JP 2016213551 A).
 	In regard to claim 7, the combination of Niihara et al., Tanaka et al. and Oba et al. meets the limitations of claim 5 but does not specifically disclose wherein the path guide comprises a steering information presenter that: calculates a difference between the expected running path and an actual running path of the vehicle, and  when the difference between the expected running path and the actual running path is equal to or greater than a given value, provides steering information of the vehicle to decrease the difference to below the given value.
 	Otoshi et al. discloses the above limitations (see at least [0089]-[0091]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Niihara et al., Tanaka et al., and  Oba et al. with the features of Otoshi et al. in order to provide a driving support that is capable of  appropriately supporting a driver of the vehicle.

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niihara et al. (JP 2014137743 A) in view of Tanaka et al. (US 2014/0357213 and Oba et al.  as applied to claim 5 above and further in view of Mori  (US 2016/0280263).
 	In regard to claim 8, the combination of Niihara et al., Tanaka et al. and Oba et al. meets the limitations of claim 5 but does not specifically disclose wherein the path guidance information includes guiding information to a parking space and information on a parking-end position, the vehicle comprises, as an operation mode, an automatic parking mode to perform automatic parking, and upon detection of the vehicle having reached a vicinity of the parking space, the path guide transitions to the automatic parking mode to control the vehicle to reach the parking-end position in accordance with the path guidance information.
 	Mori discloses the above limitations (see at least [0085]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Niihara et al., Tanaka et al., and  Oba et al. with the features of Mori because such  modification would provide a parking assist apparatus that is capable of appropriately guiding a self-vehicle into a parking space even when accuracy of estimation of a corner position of each object located at a position adjacent to the parking space is low.
 “wherein the path guidance information includes identification information for identifying a transmitter that has transmitted the ranging information signal, and the path guide calculates a position and an orientation of the vehicle from the identification information and location information of the receivers, to provide the path guidance”.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2010/0042319 and US 2009/0279389 define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661